Case: 6:19-cv-00226-REW-HAI Doc #: 42 Filed: 05/11/20 Page: 1 of 21 - Page ID#: 359




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF KENTUCKY
                                    SOUTHERN DIVISION
                                          LONDON

     JOSEPH THOMAS and NICI THOMAS,                  )
                                                     )
          Plaintiffs,                                )             No. 6:19-CV-226-REW
                                                     )
     v.                                              )
                                                     )               OPINION & ORDER
     TROOPER STEVE WALKER, et al.,                   )

          Defendants.

                                           *** *** *** ***

          A late-night execution of an arrest warrant and seizure of a cell phone yielded this case.

 Plaintiffs Joseph Thomas and Nici Thomas initiated this civil-rights action against Defendants

 KSP Troopers Steve Walker, Shawn Boroviak, Michael Logan Howell, Logan Gray 1 (collectively,

 Defendant Troopers), KSP Forensic Examiner Kim Bradley, and the Department of the Kentucky

 State Police. DE 8. According to Plaintiffs, Defendant Troopers inflicted gratuitous violence on

 Mr. Thomas after his arrest. Additionally, Walker allegedly deleted from Mrs. Thomas’s cell

 phone video evidence of the attack and then conspired with Bradley to conceal the deletion.

 Plaintiffs assert various violations of their Fourth and Fourteenth Amendment rights and bring

 state-law claims for assault and battery, conversion, and punitive damages. Id.

 I.       FACTUAL BACKGROUND

          In Plaintiffs’ version, the seeds of this dispute were planted in July 2018, when two officers

 with the Corbin Police Department arrested Mr. Thomas for operating a vehicle under the influence

 and other charges. See DE 8 ¶ 13. Mrs. Thomas spoke with one of the arresting officers, Patrolman



 1
   Although he is named in the complaint as “Trooper Logan Gray,” several filings by Defendants
 identify him as “Logan Gay.” See, e.g., DE 4; DE 16; DE 18. But see DE 6.
                                                    1
Case: 6:19-cv-00226-REW-HAI Doc #: 42 Filed: 05/11/20 Page: 2 of 21 - Page ID#: 360




 Justin Walker, who informed her that her husband would be released the following morning. Id.

 ¶¶ 14–15. For reasons unclear, Mr. Thomas’s matter was not on the docket the following day, and

 his release did not occur as promised. Id. ¶ 16. Mrs. Thomas called the Corbin Police Department

 to complain about Walker. Id. ¶ 17. Plaintiffs allege that Walker was “not reprimanded or

 otherwise affected” by the complaint. Id. ¶ 18.

        On the evening of September 20, 2018, 2 Walker’s father, Defendant Walker, saw Mr.

 Thomas driving in East Bernstadt, Kentucky. Id. ¶¶ 19–20. Mr. Thomas used his turn signal, pulled

 into a driveway, began driving in the opposite direction, and then pulled into another driveway;

 Walker activated his emergency equipment and approached the vehicle. Id. ¶¶ 21–23. Some

 interaction occurred before Mr. Thomas fled the scene and evaded arrest. Id. ¶ 24. Walker was

 able to identify both Mr. Thomas and his home address. Id. ¶ 25.

        Near midnight on September 23, 2018, Defendant Troopers went to Mr. Thomas’s

 residence to execute a felony arrest warrant for various charges. Id. ¶ 27; DE 40 at 2 (listing charges

 as “driving under the influence, possession of methamphetamine, driving on a DUI-suspended

 license, resisting arrest, fleeing or evading police, and improper signal”); DE 41 at 19 (identifying

 charges as “possession of a controlled substance, resisting arrest, operating a motor vehicle under

 the influence of alcohol or drugs, and fleeing or evading the Police”). Mr. Thomas fled once more,

 and Defendant Troopers apprehended him in some nearby brush. DE 8 ¶¶ 28–29. Plaintiffs allege

 that, after Defendant Troopers handcuffed Mr. Thomas, they “began assaulting Mr. Thomas,

 striking him numerous times with punches, kicks and a flashlight, (ii) tasing [him] multiple times,




 2
  The Court notes an obvious typographical error in the complaint, which states that this incident
 occurred in 2019.
                                                   2
Case: 6:19-cv-00226-REW-HAI Doc #: 42 Filed: 05/11/20 Page: 3 of 21 - Page ID#: 361




 and (iii) proceeding to beat [him], breaking [his] orbital bone and inflicting other grievous injuries

 upon [him].” Id. ¶ 31.

        Mrs. Thomas and her sons were present during the arrest and heard Defendant Troopers

 shouting expletives and insults. Id. ¶ 34. Mrs. Thomas used her phone to record what was

 happening. Id. ¶ 33. When Mrs. Thomas told Walker that she had recorded the entire incident on

 her phone, one Defendant Trooper grabbed the phone from her hand. Id. ¶¶ 40–41. Defendants

 purport to have taken the phone as evidence of a crime. Id. ¶ 49. Upon being confronted by one of

 Mrs. Thomas’s sons at the scene, one Defendant Trooper poked the son in the chest and threatened

 to detain him. Id. ¶ 42. Plaintiffs estimate that the ordeal lasted until about 12:20 a.m. Id. ¶ 44.

        Following the arrest, Mr. Thomas was indicted on numerous charges. For his conduct on

 September 20, 2018, the initial encounter with Walker: fleeing or evading, first degree; possession

 of a controlled substance, first degree; operating a motor vehicle while under the influence of

 intoxicants, second offense; driving a motor vehicle while license is revoked or suspended for

 driving under the influence, first offense; resisting arrest; failure to signal; and persistent felony

 offender, first degree. See DE 16-1 (Indictment, Counts One, Two, Five, Six, Seven, Nine, and

 Ten). For his conduct on September 23, 2018: fleeing or evading, first degree; assault in the third

 degree (on an officer); and resisting arrest. See id. (Counts Three, Four, and Eight). With respect

 to the assault charge, the indictment stated that, on the night of the arrest, Mr. Thomas fought

 Trooper Gray and broke his hand. See id. Mr. Thomas ultimately pleaded guilty to several charges,

 including both counts of resisting arrest. See DE 41 at 19. The assault charge was dismissed. Id.

        Plaintiffs now argue that the assault charge was baseless and unconstitutional. In particular,

 Plaintiffs allege that “[t]he aggravated assault charge was intended to force Mr. Thomas to forgo

 his 6th amendment rights and resulted from the fact that one of the Defendant Troopers broke his



                                                    3
Case: 6:19-cv-00226-REW-HAI Doc #: 42 Filed: 05/11/20 Page: 4 of 21 - Page ID#: 362




 hand while punching Mr. Thomas in the face.” DE 8 ¶ 37. According to Plaintiffs, “[t]he KSP

 condones and it is a common practice, policy or procedure to charge criminal defendants injured

 during an arrest with Assault 3rd Degree to gain leverage in the plea bargaining process.” Id. ¶ 39.

        Additionally, Plaintiffs claim that Defendants mishandled Mrs. Thomas’s phone while it

 was in KSP custody. First, Walker accessed the phone at 4:20 a.m. on the morning of Mr. Thomas’s

 arrest. Id. ¶¶ 45, 52–53. Plaintiffs identify numerous applications that Defendants allegedly

 accessed. Id. ¶ 47. Second, Walker did not immediately submit the phone for evidence examination

 and only did so thirty-five days later upon the request of Mr. Thomas’s counsel in the state criminal

 proceedings. Id. ¶¶ 50–51, 56–57. Third, Plaintiffs claim that Walker’s true objective in seizing

 the phone was to delete the video taken by Mrs. Thomas and that he did in fact do so. Id. ¶¶ 54–

 55. Fourth, Plaintiffs aver that Examiner Bradley covered up Walker’s deletion by falsely reporting

 that the only application KSP opened on the phone was a web browser referencing Craigslist. Id.

 ¶¶ 68–70. Fifth, Plaintiffs argue that Bradley intentionally corrupted the phone’s data by taking a

 picture with the phone’s camera. Id. ¶¶ 71–74.

        According to the complaint, KSP bears liability for customs and practices regarding

 evidence handling. See id. ¶¶ 59–67. Plaintiffs maintain that KSP has been deliberately indifferent

 to trooper mishandling of phone recording evidence. Id. ¶ 59. Per Plaintiffs, “[t]he KSP custom

 and practice of refusing to discipline or only disciplining in a token manner KSP Troopers for

 violating individual constitutional rights creates an environment in the KSP the promotes violence

 and the destruction of evidence of the same.” Id. ¶ 67.

 II.    PROCEDURAL BACKGROUND

        In response to the original complaint (DE 1), Defendants timely filed two Rule 12 dismissal

 motions attacking both individual-capacity and official-capacity claims. DE 4; DE 6. Plaintiffs



                                                  4
Case: 6:19-cv-00226-REW-HAI Doc #: 42 Filed: 05/11/20 Page: 5 of 21 - Page ID#: 363




 directly responded to one of the dismissal motions and amended the complaint as a matter of

 course. DE 8 (First Amended Complaint); DE 9 (“Plaintiffs acknowledge that the 11th

 Amendment precludes the recovery of monetary damages against the KSP and the Official

 Capacity Defendants and hereby agrees to withdraw all claims for relief of monetary damages as

 it pertains to those specific Official Capacity Defendants.”).

        In the First Amended Complaint, Count One alleges that Defendant Troopers used

 unlawful force against Mr. Thomas in violation of the Fourth and Fourteenth Amendments. See

 DE 8 ¶¶ 81–83. Count One further states that, despite a lack of probable cause and in violation of

 the Fourteenth Amendment, Mr. Thomas was charged with assault. Id. ¶¶ 84–86. Count Two seeks

 declaratory and injunctive relief against all Defendants in their official capacities for the above-

 described unconstitutional policies. See id. ¶¶ 87–96. Count Three alleges that Walker violated

 Mrs. Thomas’s Fourth and Fourteenth Amendment rights by taking her phone, tampering with it,

 deleting the video of the incident, and conspiring with Bradley to cover up the fact of deletion. See

 id. ¶¶ 97–106. Count Four asserts state-law assault and battery claims against Defendant Troopers.

 See id. ¶¶ 107–09. Count Five alleges that Walker and Bradley converted Mrs. Thomas’s phone.

 See id. ¶¶ 110–12. Count Six seeks punitive damages. See id. ¶¶ 113–14.

        Defendants timely answered the amended complaint, DE 16, and moved for judgment on

 the pleadings, DE 18. Four days after the deadline, Plaintiffs responded to the motion for judgment

 on the pleadings, DE 25, and separately moved for leave to amend the First Amended Complaint,

 DE 26. The proposed second amended complaint seeks to add as a Defendant (in his official

 capacity) KSP Commissioner Rodney Brewer. DE 26; DE 39. Other than this addition, however,

 the proposed second amended complaint closely mirrors the First Amended Complaint. Compare

 DE 8, with DE 39. Plaintiffs summarize the most recent changes as follows: the “Proposed Second



                                                  5
Case: 6:19-cv-00226-REW-HAI Doc #: 42 Filed: 05/11/20 Page: 6 of 21 - Page ID#: 364




 Amended Complaint eliminates the official capacity claims against the individual troopers, while

 adding Commissioner Brewer as the official capacity Defendant and modifying the claims from a

 demand for damages to a plea for injunctive and declaratory relief.” DE 41 at 3. 3

        Defendants moved to strike Plaintiffs’ untimely response (DE 25) to the motion for

 judgment on the pleadings (DE 18). DE 29. Plaintiffs then moved for leave to file the untimely

 response, DE 30, an effort that Defendants opposed, DE 34. Defendants further replied in support

 of their motion for judgment on the pleadings, incorporating some of their earlier Rule 12 dismissal

 arguments. See DE 28 at 2 (“Those claims are addressed in Defendants’ Joint Motion to Dismiss

 Individual Capacity Claims (DN 6).”). Defendants opposed the sought amendment and rightly

 protested that Plaintiffs had failed to attach a copy of the proposed amended pleading. DE 33.

        Upon review of the record, the Court previously noted that the filing of the First Amended

 Complaint (DE 8) mooted Defendants’ original dismissal motions (DE 4 and DE 6). DE 38. The

 Court also acknowledged (as pointed out by Defendants) that Plaintiffs had not tendered the

 proposed second amended complaint along with the motion seeking leave to amend (DE 26). Id.

 The Court ordered Plaintiffs to supplement the motion with the proposed second amended

 complaint and directed Defendants to respond, addressing amendment propriety and alleged

 futility. Id. Plaintiffs tendered the proposed pleading, Defendants restated their opposition to

 complaint amendment, and Plaintiffs replied. DE 39; DE 40; DE 41. All matters are now ripe for

 consideration.




 3
   The Court notes that the First (not the proposed second) Amended Complaint dropped the
 damages claims against official-capacity Defendants and included a demand for declaratory and
 injunctive relief. See DE 8 at 15; DE 9 at 1–2. Thus, the truly novel aspects of the proposed second
 amended complaint are the abandonment of any official-capacity theory against any previously
 joined Defendant and the assertion of Count Two against Brewer in his official capacity. Compare
 DE 8, with DE 39.
                                                  6
Case: 6:19-cv-00226-REW-HAI Doc #: 42 Filed: 05/11/20 Page: 7 of 21 - Page ID#: 365




 III.    STANDARD

         Under Rule 15(a), the Court should allow parties to amend their pleadings “when justice

 so requires.” Fed. R. Civ. P. 15(a)(2). “Rule 15 reinforces the principle that cases should be tried

 on their merits rather than on the technicalities of pleadings.” Granus v. N. Am. Philips Lighting

 Corp., 821 F.2d 1253, 1255–56 (6th Cir. 1987). But, “courts need not give leave to amend when

 doing so would be futile.” SFS Check, LLC v. First Bank of Del., 774 F.3d 351, 355 (6th Cir.

 2014). For example, a “court may deny a motion for leave to amend a complaint if such complaint,

 as amended, could not withstand a motion to dismiss.” Neighborhood Dev. Corp. v. Advisory

 Council on Historic Pres., 632 F.2d 21, 23 (6th Cir. 1980).

         Under Rule 12, “a complaint must contain sufficient factual matter, accepted as true, to

 ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009)

 (quoting Bell Atl. Corp. v. Twombly, 127 S. Ct. 1955, 1974 (2007)). The Court “must construe the

 complaint liberally in favor of the complaining party.” White v. United States, 601 F.3d 545, 551

 (6th Cir. 2010). But, “a formulaic recitation of a cause of action’s elements will not do.” Twombly,

 127 S. Ct. at 1965. “A claim has facial plausibility when the plaintiff pleads factual content that

 allows the court to draw the reasonable inference that the defendant is liable for the misconduct

 alleged.” Ashcroft, 129 S. Ct. at 1949. However, courts need not accept “legal conclusion[s]

 couched as [] factual allegation[s].” Papasan v. Allain, 106 S. Ct. 2932, 2944 (1986).

         Additionally, “[a]t the pleading stage, plaintiffs bear the burden of alleging facts

 establishing each element of standing.” Shelby Advocates for Valid Elections v. Hargett, 947 F.3d

 977, 981 (6th Cir. 2020). A plaintiff “must plead its components with specificity.” Coyne v. Am.

 Tobacco Co., 183 F.3d 488, 494 (6th Cir. 1999). “If Plaintiffs cannot establish constitutional

 standing, their claims must be dismissed for lack of subject matter jurisdiction.” Loren v. Blue



                                                    7
Case: 6:19-cv-00226-REW-HAI Doc #: 42 Filed: 05/11/20 Page: 8 of 21 - Page ID#: 366




 Cross & Blue Shield, 505 F.3d 598, 607 (6th Cir. 2007). Because constitutional standing relates to

 the Court’s subject matter jurisdiction, the Court may raise the issue sua sponte. Id.

 IV.    ANALYSIS

        Defendants focus their opposition to amendment on Counts One through Three. See DE

 40. The Court considers each.

        A. Count Two

        In Count Two, Plaintiffs challenge alleged KSP policy (or lack thereof) in the following

 areas: the seizure of phones without probable cause, the improper retention of phones by KSP

 Troopers, the failure by KSP Troopers to follow evidence protocols, KSP Troopers’ use of or

 tampering with phones in custody, and the practice of indiscriminately charging assault third

 whenever a KSP Trooper injures a suspect or criminal defendant. Plaintiffs move to amend the

 complaint to include KSP Commissioner Rodney Brewer as an official-capacity Defendant. DE

 26. Plaintiffs argue that this amendment does not “materially change” the claims but rather corrects

 a “technicality” previously raised in Defendants’ motion for judgment on the pleadings. Id.; see

 DE 18 at 5–7 (arguing that Plaintiffs may not bring Ex parte Young claim directly against the

 agency and that joined Defendants lacked the required “connection between the act complained of

 and the official’s authority”).

        Defendants now stake their opposition to complaint amendment on futility; they argue that

 Count Two fails to state a claim and that it is barred by Heck v. Humphrey, 114 S. Ct. 2364 (1994).

 DE 40 at 4. According to Defendants, Count Two does not state a claim because neither the failure

 to follow nor failure to enact policies amounts to a constitutional violation. Id. at 6–7. Defendants




                                                  8
Case: 6:19-cv-00226-REW-HAI Doc #: 42 Filed: 05/11/20 Page: 9 of 21 - Page ID#: 367




 do not elaborate on the Heck bar as it pertains to Count Two or Brewer. 4 In reply, Plaintiffs contend

 that the policy deficits identified in Count Two implicate Fourth and Fourteenth Amendment rights

 and that Heck does not bar the excessive-force claim. DE 41 at 7–13. Neither the response nor the

 reply evaluates whether Count Two satisfies the foundational requirements of Ex parte Young.

         “The Eleventh Amendment generally bars suits by citizens of a state against a state in

 federal court.” League of Women Voters v. Brunner, 548 F.3d 463, 474 (6th Cir. 2008). But, “a

 suit to enjoin as unconstitutional a state official’s action [is] not barred by the [Eleventh]

 Amendment.” Papasan, 106 S. Ct. at 2939. The Ex parte Young doctrine “allows suits against state

 actors in their official capacities for injunctive relief because such actions are not deemed to be

 against the State.” Gean v. Hattaway, 330 F.3d 758 (6th Cir. 2003). The official sought to be

 enjoined “must have some connection with the enforcement of the act, or else it is merely making

 him a party as a representative of the State.” Ex parte Young, 28 S. Ct. 441, 453 (1908).

        Here, Count Two alleges constitutional violations at the policymaking level, and the

 proposed amendment inculpates the logically relevant policymaking authority, the KSP

 Commissioner. See DE 8; DE 39. Defendants previously sought dismissal because Plaintiffs had

 not sued the official who governs policymaking in these areas. See DE 18 at 5–7. The proposed

 second amended complaint corrects this defect by seeking to join the appropriate Defendant. And,

 under the circumstances, Defendants’ contrary arguments targeting Count Two do not counsel in

 favor of denial. That the failure to follow or enact policies is not a per se constitutional violation

 does not categorically defeat Count Two. Rather, whether such conduct amounts to a constitutional




 4
   Defendants later conclude that “the fabrication/destruction of evidence claims, conspiracy claim,
 and false arrest [claim] . . . are likewise barred [by Heck] when asserted against the KSP
 Commissioner.” See DE id. at 23. The Court does not read the proposed second amended complaint
 to assert these claims against Brewer.
                                                   9
Case: 6:19-cv-00226-REW-HAI Doc #: 42 Filed: 05/11/20 Page: 10 of 21 - Page ID#: 368




  violation depends on the specific nature of the deviation from or gap in policy. The Court may

  agree that the KSP need not enact a policy prohibiting the indiscriminate charging of assault third

  without probable cause; basic probable cause training and standard charging protocols cover this

  ground. But not all of Plaintiffs’ policy challenges are so obvious. Some could plausibly translate

  into a constitutional violation; for example, failure to follow evidence protocols or tampering with

  (read: destroying) exculpatory evidence could amount to a constitutional violation. As a result, the

  Court declines to deny amendment on Defendants’ stated grounds.

         But, that is not to say the proposed second amended complaint—or indeed, any iteration

  of Count Two—complies with the other requirements of Ex parte Young (and thus survives the

  futility analysis). Because Defendants previously raised sovereign immunity as a defense, see DE

  4, and because the Court considers jurisdictional defects sua sponte, the Court reviews the basis

  for Count Two and concludes that the claim does not fall within the limited Ex parte Young

  exception. 5

         “In determining whether the doctrine of Ex parte Young avoids an Eleventh Amendment

  bar to suit, a court need only conduct a ‘straightforward inquiry into whether [the] complaint

  alleges an ongoing violation of federal law and seeks relief properly characterized as prospective.’”

  Verizon Md. Inc. v. PSC, 122 S. Ct. 1753, 1760 (2002). “[C]ourts . . . look to the substance of the

  legal claim, not its formal description.” S&M Brands, Inc. v. Cooper, 527 F.3d 500, 509 (6th Cir.

  2008). “Declaratory relief is not prospective as required by the Ex Parte Young doctrine when it

  would serve to declare only past actions in violation of federal law: retroactive declaratory relief




  5
    Defendants ultimately urge this same conclusion, but they do not highlight or develop the
  argument with respect to the seemingly crucial deficit: the timing of the supposed constitutional
  violations. See DE 40 at 24 (“The proposed amendment fails to state a claim of ongoing
  constitutional violation.”) (emphasis added).
                                                   10
Case: 6:19-cv-00226-REW-HAI Doc #: 42 Filed: 05/11/20 Page: 11 of 21 - Page ID#: 369




  cannot be properly characterized as prospective.” Tigrett v. Cooper, 855 F. Supp. 2d 733, 744

  (W.D. Tenn. 2012); Derezic v. Ohio Dep’t of Educ., No. 2:14-cv-51, 2014 WL 4206580, at *5

  (S.D. Ohio Aug. 25, 2014) (“[P]rospective relief aims to directly bring an end to a present violation

  of federal law by dictating an official’s future conduct.”). A complaint does not fall within this

  exception when it is “based entirely upon past acts and not continuing conduct that, if stopped,

  would provide a remedy to [the plaintiff].” Gean, 330 F.3d at 776. “The focus of the inquiry

  remains on the allegations only; it ‘does not include an analysis of the merits of the claim.’”

  Brunner, 548 F.3d at 474 (quoting Verizon Md. Inc., 122 S. Ct. at 1761).

         Also, “a plaintiff must have standing to advance such a claim.” Campbell v. Univ. of

  Louisville, 862 F. Supp. 2d 578, 584 (W.D. Ky. 2012). “Standing is ‘the threshold question in

  every federal case.’” Coyne, 183 F.3d at 494. “[A] plaintiff must demonstrate standing for each

  claim he seeks to press and for each form of relief that is sought.” Town of Chester v. Laroe Estates,

  Inc., 137 S. Ct. 1645, 1650 (2017).

         In general, to establish standing to bring suit, a plaintiff must show that (1) he or
         she has “suffered an ‘injury in fact’ that is (a) concrete and particularized and (b)
         actual or imminent, not conjectural or hypothetical; (2) the injury is fairly traceable
         to the challenged action of the defendant; and (3) it is likely, as opposed to merely
         speculative, that the injury will be redressed by a favorable decision.”

  Fieger v. Ferry, 471 F.3d 637, 643 (6th Cir. 2006) (internal quotation omitted). In a declaratory

  judgment action, “allegations of past injury alone are not sufficient to confer standing.” Id. Instead,

  “when seeking declaratory or injunctive relief, the plaintiff must demonstrate actual present harm

  or a significant possibility of future harm to justify pre-enforcement relief.” Peoples Rights Org.

  v. City of Columbus, 152 F.3d 522, 527 (6th Cir. 1998).

         In a variety of contexts, courts have dismissed complaints at the pleading stage upon

  finding that the allegations do not satisfy the Ex parte Young requirements, including the ongoing



                                                    11
Case: 6:19-cv-00226-REW-HAI Doc #: 42 Filed: 05/11/20 Page: 12 of 21 - Page ID#: 370




  or threatened future injury component. See Curry v. Ky. Cabinet for Health & Family Servs., No.

  3:17-CV-00730-GNS, 2018 WL 1324159, at *4 (W.D. Ky. Mar. 14, 2018) (“[T]o survive

  Defendants’ motion Plaintiffs must present facts sufficient to permit the reasonable inference that

  there is a high likelihood that: (1) state officials will use the regulation to violate their rights in the

  future, and (2) they will be harmed by the Department’s retention of records containing their

  personal information.”); Burnette v. Univ. of Akron, No. 5:11cv2361, 2012 WL 3587568, at *4

  (N.D. Ohio Aug. 20, 2012) (“Indeed, the amended complaint is devoid of any allegation that the

  individually named defendants continue to violate Burnette’s rights under the ADA or that there

  is any threat of future illegal conduct by defendants.”); Daugherty v. Timmerman-Cooper, Civil

  Action 2:10-cv-01069, 2011 WL 3206844, at *6 (S.D. Ohio June 28, 2011) (“Although Plaintiff

  does request injunctive relief, he does not maintain that Defendants are continuing to subject him

  to the treatment that he contends violated his rights.”), report and recommendation adopted, 2011

  WL 3207053 (S.D. Ohio July 27, 2011).

          Courts have disagreed over the level of Rule 12 rigor applicable to jurisdictional standing

  requirements. See Hargett, 947 F.3d at 982 (comparing Muscogee (Creek) Nation v. Okla. Tax

  Comm’n, 611 F.3d 1222, 1227 & n.1 (10th Cir. 2010), with James v. J2 Cloud Servs. LLC., 887

  F.3d 1368, 1372 (Fed. Cir. 2018)). 6 The Sixth Circuit recently declined to decide the issue. Id.

  (“[W]e need not resolve how the pleading standards implicated by motions to dismiss under Civil

  Rule 12(b)(6) relate to the pleading standards implicated by motions to dismiss for lack of standing

  in Civil Rule 12(b)(1) motions[.]”). In any event, evident lack of standing at the pleading stage

  may lead to dismissal. See Barber v. Miller, 809 F.3d 840, 848–49 (6th Cir. 2015) (affirming



  6
    Hargett noted that “standing-related cases before Twombly and Iqbal ‘presum[ed] that general
  allegations embrace those specific facts that are necessary to support the claim.’” Hargett, 947
  F.3d at 982 (citing Lujan v. Defs. of Wildlife, 112 S. Ct. 2130 (1992)).
                                                      12
Case: 6:19-cv-00226-REW-HAI Doc #: 42 Filed: 05/11/20 Page: 13 of 21 - Page ID#: 371




  dismissal on standing grounds because plaintiff “suffers no immediate threat of harm from the

  challenged [child-custody] statute greater than that of any other parent in Michigan”); White, 601

  F.3d at 553–54 (affirming dismissal in part because “the chain of events necessary for the plaintiffs

  in this case to suffer false prosecution veers ‘into the area of speculation and conjecture’”).

         Here, the proposed second amended complaint neither alleges a present federal law

  violation nor seeks relief fairly characterized as prospective. Although the proposed amended

  complaint demands “Declaratory and Injunctive relief as to all official capacity Defendants and

  the KSP,” the Court “look[s] to the substance of the legal claim, not its formal description.” See

  S&M Brands, Inc, 527 F.3d at 509. Plaintiffs’ alleged injuries have already occurred; they

  (properly) seek damages as compensation. Even ignoring any inquiry into the merits, the complaint

  nowhere identifies, relative to the Thomases’ asserted rights, an ongoing violation of federal law,

  a central Ex parte Young requirement. To the extent Plaintiffs seek a declaration that their rights

  were violated and that official KSP policies are to blame, the sought relief is not prospective and

  therefore falls beyond the bounds of Ex parte Young. See Tigrett, 855 F. Supp. 2d at 744

  (“[R]etroactive declaratory relief cannot be properly characterized as prospective.”). Nor does the

  demand for an injunction suggest how such prospective relief would provide a remedy to Plaintiffs.

  See DE 39 ¶ 96 (“Plaintiffs hereby seek to have this Honorable Court enjoin and or compel

  Commissioner Brewer and his predecessors to take appropriate remedial actions to prevent all KSP

  Troopers . . . .”) (emphasis added). 7 For these reasons, Count Two (even as amended) is not




  7
    The deficiencies in this respect likewise suggest a standing problem. See City of Los Angeles v.
  Lyons, 103 S. Ct. 1660, 1670 (1983) (“Absent a sufficient likelihood that he will again be wronged
  in a similar way, Lyons is no more entitled to an injunction than any other citizen of Los Angeles;
  and a federal court may not entertain a claim by any or all citizens who no more than assert that
  certain practices of law enforcement officers are unconstitutional.”); DE 8 ¶ 87 (relying on and
  citing “the constitutional rights of criminal defendants and third parties”).
                                                   13
Case: 6:19-cv-00226-REW-HAI Doc #: 42 Filed: 05/11/20 Page: 14 of 21 - Page ID#: 372




  cognizable under Ex parte Young, and sovereign immunity bars the claim. The joinder of Brewer

  would be futile.

          B. Count One

          Count One alleges that Defendant Troopers used excessive force after subduing Mr.

  Thomas—in violation of the Fourth and Fourteenth Amendment—and charged him with assault,

  despite a lack of probable cause—in violation of the Fourteenth Amendment. Regarding Count

  One, Defendants aver that Heck forecloses any false-arrest or malicious-prosecution theory. See

  DE 40 at 18–20, 23. In reply, Plaintiffs decline to discuss false arrest or malicious prosecution but

  maintain that Heck does not bar the excessive-force claim. See DE 41 at 19–20 (“There is no

  allegation that the arrest should not have happened.”).

          It is important to clarify the constitutional basis of each request for relief. See Manuel v.

  City of Joliet, 137 S. Ct. 911, 920 (2017) (“[T]he threshold inquiry in a §1983 suit . . . requires

  courts to ‘identify the specific constitutional right’ at issue.”). Count One appears to assert at least

  two separate claims, as Plaintiffs challenge both the use of force after Mr. Thomas’s arrest and the

  basis for one of the charges. The Court notes that Defendants seem to target only the allegations

  relating to false arrest and malicious prosecution; the response is silent as to Count One’s

  excessive-force allegations. The Court analyzes this latter claim first.

          When an “excessive force claim arises in the context of an arrest or investigatory stop of a

  free citizen, it is most properly characterized as one invoking the protections of the Fourth

  Amendment.” Graham v. Connor, 109 S. Ct. 1865, 1871 (1989). In contrast, a pretrial detainee

  may bring a Fourteenth Amendment claim for excessive use of force. See Kingsley v. Hendrickson,

  135 S. Ct. 2466, 2473 (2015). However, after the Supreme Court’s decision in Kingsley, the

  difference in constitutional bases is a “purely academic” topic; “a pretrial detainee’s excessive



                                                    14
Case: 6:19-cv-00226-REW-HAI Doc #: 42 Filed: 05/11/20 Page: 15 of 21 - Page ID#: 373




  force claim brought under the Fourteenth Amendment’s Due Process Clause is subject to the same

  objective standard as an excessive force claim brought under the Fourth Amendment.” Clay v.

  Emmi, 797 F.3d 364, 369 (6th Cir. 2015).

          With respect to whether Heck bars an excessive-force claim, “[t]he key inquiry . . . is

  whether [the] excessive-force claim pursuant to § 1983 would have implied the invalidity of [the]

  criminal convictions.” Swiecicki v. Delgado, 463 F.3d 489, 493 (6th Cir. 2006). The Sixth Circuit

  has recognized that “some excessive-force claims would not necessarily imply the invalidity of a

  conviction for resisting arrest.” See id. at 495; id. at 504 (Sutton, J., concurring in part, concurring

  in the judgment, and dissenting in part) (“As a matter of sheer logic, one may bring a successful

  excessive-force claim without having to establish that the resisting-arrest charge was unlawful: An

  officer could legitimately arrest a suspect but use excessive force in bringing the suspect to the

  station.”).

          Here, the proposed second amended complaint is not futile insofar as Heck does not

  necessarily defeat the excessive-force claim. Plaintiffs have plausibly alleged an unconstitutional

  use of force that occurred after Mr. Thomas’s act of resistance and any use of force reasonably

  necessary to subdue him. See DE 39 ¶ 82. At this stage, the Court entertains the possibility that the

  excessive-force claim does not imply the invalidity of Mr. Thomas’s resisting-arrest conviction

  (or any other relevant conviction). For this reason, Heck does not absolutely bar all of Count One.

          Next, the Court considers Count One allegations concerning the assault charge. See id. ¶ 86

  (“Charging parties with a crime for which there is no probable cause or other justification is a

  violation of Mr. Thomas’ 14th Amendment rights as well.”). “An arrest is valid so long as there is

  probable cause for a single charge of an arrestable offense.” Miller v. Sanilac Cty., 606 F.3d 240,

  248 (6th Cir. 2010). According to traditional formulations of § 1983 malicious prosecution, a



                                                    15
Case: 6:19-cv-00226-REW-HAI Doc #: 42 Filed: 05/11/20 Page: 16 of 21 - Page ID#: 374




  plaintiff bringing such a claim must show: “(1) a criminal prosecution was initiated against the

  plaintiff, and the defendant made[,] influenced, or participated in the decision to prosecute; (2)

  there was a lack of probable cause for the criminal prosecution; (3) the plaintiff suffered a

  deprivation of liberty, as understood under Fourth Amendment jurisprudence, apart from the initial

  seizure; and (4) the criminal proceeding was resolved in the plaintiff’s favor.” King v. Harwood,

  852 F.3d 568, 580 (6th Cir. 2017). “As Heck explains, malicious prosecution’s favorable-

  termination requirement is rooted in pragmatic concerns with avoiding parallel criminal and civil

  litigation over the same subject matter and the related possibility of conflicting civil and criminal

  judgments.” McDonough v. Smith, 139 S. Ct. 2149, 2156–57 (2019).

         Here, under either constitutional tort that Plaintiffs may have intended to plead concerning

  the assault charge, the unchallenged existence of probable cause as to one charge may be an

  insurmountable bar to suit. Additionally, given that Mr. Thomas pleaded guilty to several offenses,

  the convictions for which have not been overturned or otherwise terminated in his favor, he could

  not satisfy the final Heck-influenced malicious-prosecution element. Finally, to the extent

  Plaintiffs allege that the supposedly deleted video would have “provide[d] evidence in [Mr.

  Thomas’s] defense,” this contention may impermissibly undermine his liability for one or more

  (unspecified) charges and likely violates Heck. See DE 39 ¶ 106. However, Plaintiffs’ reply

  elsewhere suggests that the video “would have assisted her with her husband’s excessive force

  claim,” without mention of the adjudicated criminal charges. See DE 41 at 16, 20. In all, the Court

  declines to deny amendment on Defendants’ stated grounds but notes the identified potential

  weaknesses with this aspect of Count One, which likely will cull parts of this count.




                                                   16
Case: 6:19-cv-00226-REW-HAI Doc #: 42 Filed: 05/11/20 Page: 17 of 21 - Page ID#: 375




         C. Count Three

         Defendants argue that both variants of Count Three (under the Fourth and Fourteenth

  Amendment) fail to state a claim: conversion is an adequate state-law remedy that obviates the

  Fourteenth Amendment claim, and there is no Fourth Amendment claim when Defendants had

  unquestioned probable cause to seize the phone and searched it pursuant to a warrant. DE 40 at 7–

  9. To the extent Count Three asserts a fabrication/destruction of evidence or conspiracy claim, the

  theory fails because Mrs. Thomas lacks standing. Id. at 14–18. Defendants further assert that Heck

  bars this claim. Id. at 18–23. In reply, Plaintiffs contend that conversion is not an adequate state-

  law remedy because Defendant Troopers destroyed property in the form of an unrecoverable

  incriminating video and that Mrs. Thomas suffered a permanent deprivation of property in which

  she (defendant or no) had a constitutionally protected interest. See DE 41 at 13–19.

         “The Due Process Clause of the Fourteenth Amendment guarantees that ‘no State shall

  deprive . . . any person of life, liberty, or property, without due process of law.’” Thomas v. Cohen,

  304 F.3d 563, 576 (6th Cir. 2002) (internal quotation omitted). Under the applicable two-step

  analysis, the Court must first “determine whether the interest at stake is a protected liberty or

  property right under the Fourteenth Amendment.” Id. Then, the Court “consider[s] whether the

  deprivation of that interest contravened notions of due process.” Id.

         [A] § 1983 plaintiff may prevail on a procedural due process claim by either (1)
         demonstrating that he is deprived of property as a result of established state
         procedure that itself violates due process rights; or (2) by proving that the
         defendants deprived him of property pursuant to a “random and unauthorized act”
         and that available state remedies would not adequately compensate for the loss.

  Macene v. MJW, Inc., 951 F.2d 700, 706 (6th Cir. 1991). If such a state remedy is available, “and

  if due process given the particular wrong alleged requires only post-deprivation remedies, then




                                                   17
Case: 6:19-cv-00226-REW-HAI Doc #: 42 Filed: 05/11/20 Page: 18 of 21 - Page ID#: 376




  federal courts will require proof that those presumptively adequate remedies are inadequate before

  a § 1983 claim can be maintained.” Id.

         A few principles applicable to the Fourth Amendment topics: “[T]he [Fourth] Amendment

  protects property as well as privacy.” Soldal v. Cook Cty., 113 S. Ct. 538, 544 (1992). And, the

  Fourth Amendment applies in this manner even when some official activity does not also implicate

  a privacy or liberty interest. Id. at 545. The Supreme Court explicitly rejected the notion that the

  Fourth Amendment ceases to protect pure property interests outside the law-enforcement setting.

  Id. at 547 n.13. Regarding probable cause, an idea often intertwined with Fourth Amendment

  reasonableness, “[s]ubjective intentions play no role in ordinary, probable-cause Fourth

  Amendment analysis.” Whren v. United States, 116 S. Ct. 1769, 1774 (1996). Also, the Fourth and

  Fourteenth Amendments guard property interests in general, not just in the criminal context. See

  Soldal, 113 S. Ct. at 547 n.13; Thomas, 304 F.3d at 576. In other words, a § 1983 plaintiff may

  have standing to bring a claim even without having first been a criminal defendant.

         Here, Mrs. Thomas’s Fourteenth Amendment claim would not necessarily be defeated by

  a motion to dismiss. The complaint alleges that Mrs. Thomas had both a property and liberty

  interest in the contents of her cell phone: in particular, in the supposed recording of Defendant

  Troopers beating her husband. She seeks to recover damages for the alleged deletion of this

  recording. The theory therefore hinges on an “unauthorized act” for which there is no adequate

  post-deprivation remedy. See Macene, 951 F.2d at 706. Although not explicit in the complaint

  itself, Plaintiffs suggest that no adequate state-law remedy exists for such a claim, which they liken

  to spoliation of evidence. See DE 41 at 13–15.

         Nor is the Fourth Amendment variant of Count Three necessarily futile. Plaintiffs do not

  seem to contest that probable cause existed—at least as an objective matter—or that the phone was



                                                   18
Case: 6:19-cv-00226-REW-HAI Doc #: 42 Filed: 05/11/20 Page: 19 of 21 - Page ID#: 377




  eventually searched pursuant to a warrant. Deficiencies in either regard do not give rise to supposed

  liability. Instead, Count Three points to the ill intentions of Defendant Troopers. See DE 39 ¶ 99

  (“The Defendant Troopers took the phone from Mrs. Thomas to destroy the video evidence on the

  phone, not to preserve evidence.”). Plaintiffs further charge Defendant Troopers with a pre-warrant

  unreasonable search and categorize the alleged deletion of the video as an unreasonable seizure.

  See DE 41 at 16–17. Although Defendant Troopers’ intent is irrelevant as a Fourth Amendment

  matter, see Whren, 116 S. Ct. at 1774, the Fourth Amendment protects Mrs. Thomas’s property

  interest in her phone’s contents regardless of whether Defendant Troopers otherwise complied

  with search and seizure requirements in the law-enforcement context. Cf. Soldal, 113 S. Ct. at 547

  n.13.

          In this case, the standing requirement does not bar Mrs. Thomas from vindicating her own

  property interests. In contrast, the authority cited by Defendants may apply (and likely bar suit) if

  she instead sought to challenge Mr. Thomas’s deprivation of liberty flowing from the arrest.

          As far as Heck, the analysis as to Count Three basically tracks the discussion as to Count

  One. That Heck may bar a false-arrest claim—given that Mr. Thomas does not challenge the

  underlying convictions—does not categorically foreclose any other constitutional claim arising out

  of the events of the night in question. Regarding the conspiracy and fabrication allegations,

  Plaintiffs allege that Defendants conspired to hide the deletion of a video that would have shown

  Defendant Troopers using excessive force on Mr. Thomas. At this stage, Heck bars neither the

  underlying claim (excessive force) nor the related counts; none necessarily calls into question the

  validity of Mr. Thomas’s convictions. See Swiecicki, 463 F.3d at 495.

                                               *****




                                                   19
Case: 6:19-cv-00226-REW-HAI Doc #: 42 Filed: 05/11/20 Page: 20 of 21 - Page ID#: 378




         On the terms outlined above, the Court allows the second amended complaint. The Court

  anticipates no more amendments. Plaintiffs have had multiple chances to get it right, so this will

  be the operative pleading that decides the case. The parties have skirmished mightily, nay

  excessively, at the threshold in this case. It is time to get the case into the discovery and merits

  phase. This does not necessarily preclude a motion to dismiss on the latest amendment. See Fed.

  R. Civ. P. 15(a)(3). If such a motion occurs, the Court encourages efficient and targeted briefing

  and argument. The Court would anticipate an accelerated resolution schedule if Defendants choose

  again to seek dismissal rather than answering under Rule 12.

         D. Other Motions

         As summarized above, aside from the motion for leave to amend (DE 26), three others

  pend: Defendants’ motion for judgment on the pleadings (DE 18) and motion to strike (DE 29),

  and Plaintiffs’ motion for leave to file an untimely response (DE 30). Given complaint amendment,

  the motion for judgment on the pleadings is now moot. See Drake v. City of Detroit, 266 F. App’x

  444, 448 (6th Cir. 2008) (noting that “an amended complaint supersedes all prior complaints”);

  Parry v. Mohawk Motors of Mich., Inc., 236 F.3d 299, 306 (6th Cir. 2000). As a result, the motions

  relating to Plaintiffs’ untimely response are likewise moot. 8

  V.     CONCLUSION

         Accordingly, the Court ORDERS as follows:

         1. The Court GRANTS IN PART DE 26 and DIRECTS Plaintiffs to file, by May 21,

             2020, an amended complaint consistent with the terms of this Order. Thus, the Second

             Amended Complaint should omit Count Two and Commissioner Brewer. Defendants



  8
    In any event, the targeted pleading (DE 25) was mere days late and happened well before the
  later pleading aimed at striking the filing from the docket (DE 29). This type of jousting does little
  to advance the case or the Court’s docket.
                                                   20
Case: 6:19-cv-00226-REW-HAI Doc #: 42 Filed: 05/11/20 Page: 21 of 21 - Page ID#: 379




           shall answer or otherwise plead within fourteen days of service of the amended

           pleading; and

        2. The Court DENIES AS MOOT DE 18, DE 29, and DE 30.

        This the 11th day of May, 2020.




                                           21
